EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title:
A METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR PRODUCT IDENTIFICATION USING SENSORY INPUT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations: 
When considering each of the limitations, the Examiner has concluded that claims 1-3, 5-10, 12-15 and 21 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 8 reciting a system (i.e., machine); and claim 15 reciting a computer program product comprising a non-transitory computer readable medium (i.e., article of manufacture). With respect to independent claims 1, 8, and 15, the eligible features include:
collecting a first type of data regarding an unidentified product through a first sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor, and a contact chemical sensor; and
collecting a second type of data regarding the unidentified product through a second sensor selected from the group consisting of the visual spectrum camera, the gaseous chemical sensor, and the contact chemical sensor, wherein the second sensor is different from the first sensor.
Claims 1, 8, and 15 recite an abstract idea because the claims recite mental processes of collecting and analyzing data, and commercial activity including sales and marketing activities. However, the abstract ideas are integrated into a practical application because the claims require particular technological devices, specifically a combination of two selected from the group of a visual spectrum camera, a gaseous chemical sensor, and a contact chemical sensor to perform the abstract idea. These additional elements are particular machines or manufactures that are integral 

Prior Art Considerations:
Claims 1-3, 5-10, 12-15 and 21 are allowable due to the combination of features. Specifically, the claims recite a computer-implemented method, system, and computer program product for product identification. A first type of data is collected regarding an unidentified product through a first sensor, selected from a group consisting of a visual spectrum camera, a gaseous chemical sensor, and a contact chemical sensor, and then the first data is analyzed using a first type of analysis. A second type of data is then collected regarding the unidentified product through a second sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor, and a contact chemical sensor, and the second sensor is different from the first sensor. The second type of data is analyzed using a second type of analysis, and based on the first and second analyses, product identification is performed by feed forwarding the context data from the first analysis to the second analysis and from the second analysis to the first. Based on the analyses, an identity of the unidentified product is output. A user is then able to perform a business interaction with the product matching the identity of the unidentified product, which includes providing one or more locations where the product matching the identity of the unidentified product can be sold by the user.
Using a gaseous chemical sensor or contact chemical sensor to collect data in combination with a visual spectrum camera and enabling the user to perform a business interaction by providing locations where the product can be sold is novel over the cited prior art. The cited prior art utilizes an IR camera and a visual spectrum camera to collect data, a gaseous 
The most relevant prior art includes Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), Wilkinson et. al. (US 20190236678 A1, herein referred to as Wilkinson), Adato et. al. (US 20190149725 A1, herein referred to as Adato), Vyas et. al. (US 20110276430 A1, herein referred to as Vyas), Scanlin (US 20180032991 A1, herein referred to as Scanlin), and Belvin (US 9165320 B1, herein referred to as Belvin). Newly cited Stern et. al. (US 20020174035 A1, herein referred to as Stern) is also relevant.
Sinnet discloses a food identification method and system that uses IR and visual spectrum cameras to determine the identity of a food product, and that the system outputs an accuracy of the identification (Sinnet: figs 2A, 6; [0102]). An IR camera generates IR image data and a RGB camera generates visual spectrum data (Sinnet: [0027], [0058]-[0060]). The IR image data is processed by measuring an area defined by a bounding box, and the visual spectrum data is used to create a multi-sensor point cloud (Sinnet: fig 2A; [0066], [0083], [0096]). The multi-sensor point cloud is transformed to the IR sensor coordinates and fed into the convolutional neural network (Sinnet: figs 6-7; [0097]-[0101]). The product is then identified based on the analysis and output to the user (Sinnet: fig 4; [0080], [abstract]). Sinnet does not disclose a gaseous chemical sensor, contact chemical sensor, feed forwarding context data, nor providing the user one or more locations where the identified product can be sold by the user.

Adato discloses a food identification system in a retail setting (Adato: [0254]). The system uses a camera to identify items in certain shelving locations and uses the feedback data to identify a certain item (Adato: [0254]-[0258]). A customer can view the products in their shelving locations and then purchase the items online (Adato: [0238], [0254]). Adato does not disclose more than one type of sensor for product identification, a gaseous chemical sensor, contact chemical sensor, nor providing the user one or more locations where the identified product can be sold by the user.
Vyas discloses a system that recommends a potential market to a user looking to sell an item (Vyas: [0158]). Vyas does not disclose a product identification system that uses two different sensors to identify the product, a visual spectrum camera, a gaseous chemical sensor, contact chemical sensor, nor feed forwarding context data for product identification.
Scanlin discloses a system for sensing items in order to create a grocery list (Scanlin: [0015]). A matched item is added to a grocery list, and the system can communicate to the user the availability and location of that item in a retail setting (Scanlin: [0041], [0047]). Scanlin does not disclose using sensors to identify products, a visual spectrum camera, a gaseous chemical sensor, contact chemical sensor, feed forwarding context data for product identification, nor providing the user one or more locations where the identified product can be sold by the user.

Stern discloses a method and system for placing one or more items for sale at one or more marketplaces (Stern: [0019]). The user device could detect a sound, odor, texture, taste, or chemical composition associated with an item for purposes of identifying the item, or the user device may include an antenna that can receive or detect signals emitted by items or a sonar or radar type capability to detect, located and/or identify items (Stern: [0040]). When items are identified that are available for placement for sale, the user device may access an item information database to obtain additional information about the item, such as its expiration date, retail price, wholesale price, availability, etc. (Stern: [0041]). The item can then be listed for sale at a marketplace, and a notification is sent to the user device that can indicate a physical location for the sale of the item (Stern: [0047]-[0048]). Stern does not disclose a product identification system that uses two different sensors to identify the product, one of which being a camera, performing analysis on the data obtained from the sensors, nor feed forwarding context data for product identification.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-3, 5-10, 12-15 and 21taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
The Examiner notes the attached non-patent literature titled “Curiosity Rover on Mars: Facts and Information”, published on July 17, 2018 by Elizabeth Howell on Space.com, hereinafter referred to as “Howell.” Howell describes the Mars rover, named Curiosity, and explains the makeup of the rover. Curiosity uses cameras, spectrometers, radiation detectors, environmental sensors, and atmospheric sensors to identify geological objects on Mars. Although describing an object identification system, Howell does not describe all the features of the claimed invention, specifically in regards to how the information from the sensors is analyzed and fed forward, and providing one or more locations for the user to sell the identified objects.

The Examiner also notes the attached non-patent literature titled “Three-dimensional object recognition using multiple sensors”, published on April 1, 1991 by Jay Hackett et. al. in Sensor Fusion III: 3D Perception and Recognition, Proceedings Volume 1383, hereinafter referred to as “Hackett.” Hackett describes a method and system using a combination of intensity, range, tactile, infrared, and sonar sensors for identifying objects. The information gathered from the sensors is then used in combination to identify the object. Although describing a system for identifying objects, Hackett does not describe all the features of the claimed invention, specifically in regards to using the data gathered by one sensor in the analysis by another sensor, chemical sensors, and providing one or more locations for the user to sell the identified objects. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625